DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Group II method invention (claims 9-15) in the reply filed on 12/6/2021 remains acknowledged.  The traversal arguments were found non-persuasive and the requirement made FINAL in the previous 1/31/2022 Office action.
Claims 1-8 and 16-20 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pregnolato US9016154 in view of Barth US20140238758.
Pregnolato suggests applicant’s claims as previously filed on 12/6/2021 in the manner described in the previous 1/31/2022 Office action, which is incorporated herein by reference.
Regarding applicant’s 4/29/2022 amendment, the newly added claim 9 limitation requiring that cam tracks to continuously extend completely around the barrel cams would have been an obvious modification of Pregnolato (who discloses partial extension around the cams) in view of the teachings of Barth.  More particularly, Barth teaches that it was well known to be desirable/obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cam tracks extend completely/continuously around the barrel cams (para. [0013], para. [0097], and claim 3).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant’s argues that each of the Pregnolato barrel cams have two tracks such that modification of the tracks to extend completely/continuously around would be too complicated for both tracks (4/29/2022 Remarks, p.10, ll.16-24).  This is not persuasive.  Barth teaches that it was within the ordinary skill at the time to have a barrel cam with three tracks extending completely/continuously around.  Accordingly, modifying the Pregnolato tracks would have been well within the ordinary skill at the time.
Applicant objects to the examiner’s previous Official Notice for lacking express support in the art cited in the previous Office action.  This is not persuasive. A proper Official Notice does not require support in the art of record unless/until properly traversed by applicant.  Rather, Official Notice is an assertion as to what was known in the general art on the whole.  Applicant’s response fails to adequately traverse the official notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known.  In fact, applicant does not even expressly argue that the noticed fact is untrue/unknown, only that it is not present in the particular references cited by the examiner.  Accordingly, the common knowledge or well-known statement is taken to be admitted prior art.  See MPEP 2144.03C, 37 CFR 1.111(b), Chevenard, 139 F.2d at 713, 60 USPQ at 241 and  In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658